Citation Nr: 0639297	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  06-03 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to March 25, 2003, 
for the grant of service connection and an award of a 70 
percent disability evaluation for post traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date prior to March 25, 2003, 
for the grant of a total rating based on individual 
unemployability (TDIU).

3.  Entitlement to an effective date prior to October 10, 
2002, for the grant of service connection and an award of a 
10 percent disability evaluation for epididymitis.

4.  Entitlement to service connection for a heart murmur, 
claimed as secondary to service connected disability.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to service 
connected disability.

6.  Entitlement to service connection for essential 
hypertension, claimed as secondary to service connected 
disability.

7.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
infectious hepatitis as well as whether there was clear and 
unmistakable error in a rating decision of November 13, 1970, 
that denied service connection.

8.  Entitlement to an initial evaluation in excess of 10 
percent for epididymitis.   


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
May 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) New Orleans, Louisiana Regional Office 
(RO).

The veteran submitted additional evidence in connection with 
his claims directly to the Board in November 2006.  When 
pertinent evidence is submitted to the Board that has not 
been reviewed by the agency of original jurisdiction, it must 
be referred to the agency for review unless the veteran has 
waived this procedural right in writing.  38 C.F.R. § 20.1304 
(2006).  The veteran has not made such a waiver.  In this 
instance, however, the evidence submitted by the veteran has 
been reviewed by the Board and found to be duplicative of 
data already on file, which has already been considered by 
the RO, or the new evidence is otherwise not material.  The 
Board finds that this additional evidence does not constitute 
"pertinent evidence" within the meaning of § 20.1304 and, 
thus, does not require referral to the RO for review and 
preparation of a supplemental statement of the case. 

The issues of service connection for a heart murmur, COPD and 
essential hypertension, claimed as secondary to service 
connected disability, an increased evaluation, in excess of 
10 percent for service connected epididymitis, and the issue 
of whether new and material evidence has been submitted to 
reopen the claim for entitlement  to service connection for 
infectious hepatitis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed RO rating decisions in March 1993 denied 
the veteran's claim of entitlement to service connection for 
PTSD; a March 2002 rating determination declined to reopen 
the veteran's claim and an appeal as to that determination 
was not perfected.

2.  On March 25, 2003, the veteran filed a new request to 
reopen his claim of entitlement to service connection for 
PTSD; in a September 2004 rating decision, the RO granted the 
veteran's claim for service connection for PTSD, effective 
from March 25, 2003.

3.  The veteran submitted an informal claim for TDIU on March 
25, 2003; medical evidence thereafter, but not prior to, 
demonstrates that the veteran due to his subsequently 
service-connected PTSD was unable to secure and follow a 
substantially gainful employment.   

4.  The veteran did not submit an informal or formal claim 
for service connection for epididymitis until October 10, 
2002.



CONCLUSIONS OF LAW

1.  The criteria for an effective date for service connection 
for PTSD and an award of a 70 percent disability evaluation, 
prior to March 25, 2003, have not been met.  38 U.S.C.A. §§ 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 
(2006).

2.  An effective date earlier than March 25, 2003, for a 
total disability rating for compensation purposes based on 
individual unemployability is not warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.400(o)(2) 
(2006). 

3. An effective date prior to October 10, 2002, for service 
connection for epididymitis and an award of a 10 percent 
disability evaluation is not warranted.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.151, 3.400(b)(2) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2001, April 
2004, September 2004, and December 2004; rating decisions in 
September 2004, December 2004, February 2005, January 2006, 
and June 2006; and statements of the case in February 2006 
and October 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2006 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Merits of the Claims
Entitlement to an effective date prior to March 25, 2003, for 
the grant of service connection and an award of a 70 percent 
disability evaluation for post traumatic stress disorder 
(PTSD).

VA received the veteran's original claim for service 
connection for PTSD in October 1992.  Service connection for 
PTSD was thereafter denied by an unappealed RO rating action 
dated in March 1993. An application to reopen the claim for 
service connection for PTSD was received by VA in October 
2001.  In a rating decision, dated in March 2002, the RO 
found that new and material evidence to reopen the veteran's 
previously denied claim had not been received.   The veteran 
was notified of this determination by an RO letter, dated 
March 15, 2002.  A notice of disagreement with this 
determination was received by VA on March 25, 2003.  This 
notice was later construed by the RO as an application to 
reopen the veteran's claim.  In a letter dated in April 2003, 
the veteran was notified that his notice of disagreement was 
not timely filed.  The veteran appealed this determination 
and was furnished a statement of the case addressing the 
issue of timely receipt of his notice of disagreement.  An 
appeal as to this issue was not thereafter perfected.  See 38 
C.F.R. § 20.302 (2006).  

Statements were received in July 2003 from several of the 
veteran's service colleagues supporting the veteran's report 
of in-service stressors.  When examined by VA in April 2004 
for PTSD it was noted that letters corroborating the 
veteran's exposure to stressors in Vietnam had been 
associated with his claims file which also contained medical 
history that included diagnoses of PTSD.  The examiner 
concluded following mental status examination and 
psychometric testing that the veteran had PTSD attributable 
to service. 

The RO established service connection for PTSD by a rating 
action dated in September 2004 and assigned a 70 percent 
disability rating, effective from March 25, 2003.    

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a)-(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  A claim by a 
veteran for compensation may be considered to be a claim for 
pension; and a claim by a veteran for pension may be 
considered to be a claim for compensation.  The basis of 
eligibility is determined by the facts and evidence 
presented.  38 U.S.C.A. § 5101(a); Stewart v. Brown, 10 Vet. 
App. 15 (1997); 38 C.F.R. § 3.151(a).

One additional regulation, specific to this type of case, is 
for application.  The veteran's March 2003 reopened claim was 
granted on the basis of new and material evidence that had 
not previously been of record.  Where new and material 
evidence is received after final disallowance of a claim for 
service connection, and the claim is reopened and allowed, 
the effective date is either the date of receipt of the claim 
or the date on which entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400(q)(1)(ii).

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of March 25, 
2003, is the earliest effective date assignable for service 
connection for PTSD as a matter of law.  The date of receipt 
of the veteran's original claim seeking service connection 
for this disorder was October 25, 1992, more than one year 
after his separation from service in 1970.  Accordingly, the 
applicable regulation dictates that the effective date is the 
later of the date of receipt of the claim, or the date 
entitlement arose.

Here, the veteran claimed service connection for PTSD in 
October 1992 and his claim was denied by a VA agency of 
original jurisdiction unappealed rating action in March 1993.  
He next sought to have the claim for service connection 
reopened, filing a request in October 2001.  After reviewing 
additional evidence, the RO denied the veteran's claim in a 
March 2002 rating decision.  The veteran did not perfect an 
appeal as to the RO's action.

A new claim for service connection for PTSD was thereafter 
received by the RO on March 25, 2003.  After considering new 
evidence from service colleagues obtained in connection with 
this claim, the RO granted service connection, effective from 
March 25, 2003, the date of receipt of the reopened claim.  
See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) (to 
the effect that "a claim must be filed in order for any type 
of benefit to be paid").

Although the veteran contends that service connection should 
be granted from October 2001, when he filed an application to 
reopen his previously denied claim for PTSD, there was no 
objective evidence then on file at that time corroborating a 
stressor event claimed by the veteran.  Moreover, in March 
2002, the RO denied the veteran's application to reopen his 
claim for service connection for PTSD.  He did not perfect an 
appeal as to that determination and, thus, that determination 
is final.  38 U.S.C.A. § 7105.  It was the veteran's March 
2003 reopened claim that ultimately led to the September 2004 
RO rating action, in which service connection was granted and 
a 70 percent disability evaluation assigned, effective from 
March 25, 2003.

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for 
service connection for PTSD any earlier than that which has 
been currently assigned, March 25, 2003.  See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.

Entitlement to an effective date prior to March 25, 2003, for 
the grant of a total rating based on individual 
unemployability

VA will grant a total rating for compensation purposes based 
on unemployability where the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience by reason of service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (1996).  The law further 
provides that the effective date of an award for increased 
disability will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date will be the date of 
receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed the issue of entitlement to an earlier effective 
date in a total rating claim and pointed out that the 
applicable statutory and regulatory provisions thoroughly 
construed, require that the Board look to all communications 
in the file that may be interpreted as applications or 
claims, formal and informal, for increased benefits and, 
then, to all other evidence of record to determine the 
"earliest date as of which," within the year prior to the 
claim, the increase in disability was ascertainable.  38 
U.S.C.A. § 5110(b)(2); see 38 C.F.R. §§ 3.400(o)(2), 
3.155(a); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  
The Court also pointed out that, under 38 C.F.R. § 3.155(a), 
an informal claim may in some circumstances, be considered 
the date of a claim and there is no requirement that an 
informal claim specifically identify the benefit sought.  
Moreover, 38 C.F.R. § 3.157(b) provides that the date of an 
outpatient or hospital examination or admission to a VA or 
uniformed service hospital will be accepted as the date of 
receipt of an informal claim for increased benefits, or an 
informal claim to reopen, with respect to the disabilities 
for which service connection has been granted. This section 
does not require the veteran to identify the report as a 
claim or to identify the benefit sought.

In asserting entitlement to an effective date earlier than 
March 25, 2003, for an award of a total rating based on 
individual unemployability, the veteran asserts that the 
proper effective date for such benefit should be October 21, 
2001.  In this regard, the veteran asserts that he filed a 
claim for Social Security Administration disability benefits 
on that date after being told by VA that he was 100 percent 
disabled.

Basically, the questions before the Board are when a claim 
for a total rating was filed and on what date entitlement to 
a total rating arose.  The Board has carefully reviewed the 
evidence of record and finds that the preponderance of the 
evidence is against an effective date earlier than March 25, 
2003, for the total rating based on individual 
unemployability.

In this case, the veteran, as noted above, submitted a claim 
for service connection for PTSD on March 25, 2003.  
Thereafter, a VA PTSD examination in May 2004 found that the 
veteran suffered PTSD symptoms and the veteran's Global 
Assessment of Functioning was reported as 55, indicating 
moderate symptoms.  A September 2004 RO rating action granted 
service connection for PTSD and a 70 percent disability 
evaluation was assigned, effective from March 25, 2003.  
Prior to this rating action that veteran had established 
service connection for only epididymitis, evaluated as 10 
percent disabling.

The RO determined that March 25, 2003, the date on which the 
veteran's reopened claim for service connection for PTSD was 
received, was the proper effective date for his award based 
on medical evidence which post dates the veteran's claim.

VA outpatient treatment records compiled in the immediate 
period prior to the veteran's March 2003 claim for service 
connection for PTSD, include a May 2002 psychiatric note in 
which the veteran reported a history of PTSD.  He related 
sleep interrupted by nightmares related to combat experiences 
in Vietnam, depressed mood, hyperalert state, anger, and 
self-isolation.  Following a mental status examination 
anxiety state was diagnosed.  When examined by VA in August 
2002, anxiety was again diagnosed.  There are no medical 
records showing any evaluation or treatment provided to the 
veteran for PTSD in the year preceding the filing of his 
claim in March 2003.  Furthermore, the evidence in the year 
prior to March 2003 do not show that the veteran was unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disability.  During that period, 
he was only service-connected for epididymitis.

In essence, the clinical data in its entirety does not 
demonstrate that the veteran met the percentage requirement 
and was unemployable solely due to service-connected 
disabilities prior to March 25, 2003.  The Board notes in 
this regard that prior to March 25, 2003, the veteran's PTSD 
was not service-connected and service-connection had been 
established only for epididymitis, evaluated as 10 percent 
disabling.  Consequently, his currently service-connected 
disorders cannot be considered to determine whether service-
connected disabilities rendered the veteran unable to secure 
or follow a substantially gainful occupation prior to March 
25, 2003.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  The evidence prior to March 25, 
2003 does not show that the veteran was unable to secure or 
follow a substantially gainful occupation solely due to his 
service-connected PTSD.  Accordingly, the Board finds that 
the assignment of an effective date earlier than March 25, 
2003, for the award of a total disability rating for 
compensation purposes based on individual unemployability is 
not warranted.

Entitlement to an effective date prior to October 10, 2002, 
for the grant of service connection and an award of a 10 
percent disability evaluation for epididymitis 

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
and (b); 38 C.F.R. § 3.400(b) (2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  A claim by a 
veteran for compensation may be considered to be a claim for 
pension; and a claim by a veteran for pension may be 
considered to be a claim for compensation.  The basis of 
eligibility is determined by the facts and evidence 
presented.  38 U.S.C.A. § 5101(a); Stewart v. Brown, 10 Vet. 
App. 15 (1997); 38 C.F.R. § 3.151(a).

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of October 10, 
2002, is the earliest effective date assignable for service 
connection for epididymitis as a matter of law.  The date of 
receipt of the veteran's original claim seeking service 
connection for this disorder was October 10, 2002, more than 
one year after his separation from service in 1970.  
Accordingly, the applicable regulation dictates that the 
effective date is the later of the date of receipt of the 
claim, or the date entitlement arose.

Here, after considering the evidence on file, the RO, in a 
decision dated in January 2006, granted service connection 
for epididymitis, effective from October 25, 2004.  A 
subsequent RO rating decision in June 2006 corrected an error 
in the effective date assigned from October 25, 2004 to 
October 10, 2002, the date of receipt of the veteran's 
original claim for this disorder.  See Jones v. West, 136 
F.3d 1296, 1299 (Fed Cir 1998) (to the effect that "a claim 
must be filed in order for any type of benefit to be paid"). 

Here, there is no evidence that the veteran sought VA 
compensation benefits for epididymitis earlier than October 
10, 2002.  In any event, no application for VA benefits for 
that disorder was received prior to that date.

Here, it is shown that the veteran's initial application for 
VA compensation benefits was received on October 10, 2002, 
which was more than one year following his discharge from 
service.  The correct effective date for the claim is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (emphasis 
added).  For this reason the Board has determined that the 
criteria for entitlement to an effective date prior to 
October 10, 2002, for the grant of service connection for 
epididymitis have not been met. 

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for 
service connection any earlier than that which has been 
currently assigned, October 10, 2002.  See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400. 


ORDER

An effective date prior to March 25, 2003, for the grant of 
service connection and an award of a 70 percent disability 
evaluation for PTSD is denied.

An effective date prior to March 25, 2003, for the grant of a 
TDIU is denied.

An effective date prior to October 10, 2002, for the grant of 
service connection and an award of a 10 percent disability 
evaluation for epididymitis is denied.


REMAND

The pertinent regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but that VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The 
regulations also includes certain notification provisions.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all elements of a claim.  This 
includes, notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  As part of this remand, the veteran 
is to be provided proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

A statement from the veteran, received in connection with his 
formal application for a TDIU in November 2004, reveals that 
he is in receipt of Social Security Administration (SSA) 
disability benefits based, at least in part, on his 
cardiovascular disorders and COPD.  Any medical records 
forming the basis for an award of SSA benefits must be added 
to the claims folder prior to resolution of the veteran's 
appeals of claims for service connection for those 
disabilities.  See 38 U.S.C.A. § 5106 (West 2002); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

In a decision issued on March 31, 2006, Kent v. Nicholson, 20 
Vet. App.1 (2006), the Court noted that VA's obligation to 
provide a claimant with notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  The new-and-material-
evidence regulation that was in effect at the time of the 
July 1995 rating decision defined "new" to mean evidence 
"not previously submitted to agency decisionmakers . . . 
[that] is neither cumulative nor redundant."  "Material 
evidence" was defined to mean evidence that "bears directly 
and substantially upon the specific matter under 
consideration" and "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (1995); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Generally, a claim for service connection is denied because 
there is either no evidence on one or more of the three 
elements needed to establish service connection or 
insufficient evidence on one or more of these elements.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996).  Therefore, when a 
claimant seeks to reopen a previously denied claim, material 
evidence would be (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or some 
combination or variation of the above three situations.  The 
Court held in Kent that, in the context of a claim to reopen 
a previously denied claim for service connection, the notice 
provisions require VA to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  The Court further held that the failure to provide 
notice of what constitutes material evidence in this context 
would generally be the type of error that has the natural 
effect of producing prejudice because it would constitute a 
failure to provide a claimant notice of a key element of what 
it takes to substantiate a claim to reopen.  

The notice letter furnished the veteran in April 2004 did not 
meet the more stringent requirements more recently set forth 
by the Court in Kent.  Accordingly, the Board's consideration 
of the issue of whether new and material evidence has been 
submitted to reopen the claim for entitlement to service 
connection for infectious hepatitis at this time would 
constitute prejudicial error.  Therefore, the case as to this 
issue must be remanded so that the RO may provide the veteran 
with notice that complies with the criteria elaborated by the 
Court in Kent.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Provide the veteran with a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal if service connection is 
awarded, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The notification should 
also include notice of the specific 
evidence necessary to constitute new and 
material evidence to reopen the veteran's 
claim for service connection for 
infectious hepatitis. pursuant to Kent v. 
Nicholson.  Also, advise him that he 
should submit any relevant evidence in 
his possession.

2.  Obtain a copy of the Social Security 
decision awarding disability benefits to 
the veteran as well as copies of the 
underlying medical records upon which the 
decision was based.

3.  Then, readjuducate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  
Thereafter, return the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


